Dismissed and Memorandum Opinion filed July 23, 2009







Dismissed
and Memorandum Opinion filed July 23, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00428-CR
____________
 
LEONARD ANDRE WATKINS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
County Criminal Court at Law No. 8
Harris County, Texas
Trial Court Cause No. 1409328
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea  to possession of marijuana.  On December 12, 2006, the
trial court sentenced appellant to confinement for 30 days in the Harris County
Jail pursuant to an agreement with the State.  No timely motion for new trial
was filed.  Appellant=s notice of appeal was not filed until April 21, 2009.




A
defendant=s notice of appeal must be filed within thirty days after sentence is
imposed when the defendant has not filed a motion for new trial.  See Tex. R. App. P. 26.2(a)(1).  A notice
of appeal that complies with the requirements of Rule 26 is essential to vest
the court of appeals with jurisdiction.  Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998).  If an appeal is not timely perfected, a court
of appeals does not obtain jurisdiction to address the merits of the appeal. 
Under those circumstances it can take no action other than to dismiss the
appeal.  Id.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Yates and Frost. 
Do Not Publish C Tex. R. App. P.
47.2(b).